Case 4:17-C'r-00669 Document 72 Filed on 04/09/19 in TXSD Page 1 of 5

 

APril 8’ 2019 ‘ vmsssm same
`U.@. D‘S$TR§UT JUDGE

Vanessa Gilmore _' -_

Honorable Judge United States District Court AVN!]QZUW

Courtroom 9A . §1'@?3@ _

515 Rusl< street v » ' mw

Houston, Texas 77002

RE: United States of America v. Julia Poff, Case No. H-17-0669

Dear Honorable Judge Gilmore:

ln an email 1 received on Saturday morning I was notified
that finally my attorneys are going to ask for a-hearing for my
medical issues. They are going to request;transfer to a medical
facility but being transferred to a "prison' is not the answer.
lt is also a violation of the Fifth amendment of punishment … nd
before the adjudication of guilt. Along with that it would cause
me to endure more punishment by not being able to see my family
including my eight (8) year old son who I see every Sunday. The
government has already punished me from being able to see my
husband of 22 years that Judge Johnson even authorized over six
weeks ago and still hasn't been allowed. lt would also hinder my
ability to adequately prepare for my own trial if and whenever
there is one. There is supposed to be the presumption of
innocence until proven guilty but for 17 months now that has been
ignored and l have been detained for something my family and l ~.
had absolutely nothing to do with. We have the right to a trial
by a jury but l don't think we should be punished in exercising
that right. The sole purpose of detention is to assure appear-.‘
ance at trial and not to be used as punishment as it has been in
my case. Don' t you think that someone truly innocent has more
motivation than others to be at their trial to fight for their
freedom and clear their name especially someone who has been
slandered by the news media as l have been? Furthermore, every
member of my family is willing to sign a Statement assuring my
appearance at trial as well.

My medical issues started in 2013 and by the end of-that
year l was pretty much bedridden. When l did get up to go to
the doctors l had to walk with a cane and l was on about 13 ~1
medications including morphine for pain. In May 2015 by God's
blessing l was told about some vitamins that were making a
difference in people' s lives and so l tried them. Slowly but
Surely I was able to start weaning myself off of all of my
medications. ln OCtober 2016 the week all this craziness
happened l was told l was in complete remission and the only
medication l was on was Hydrochloriquine for my Lupus. l was
also able to walk again on my own. So when given a second chance
at life why would I do something as stupid as all of this? I
was feeling blessed and we were truly grateful for this small
miracle. 'Over a year later as l was getting my life back on
track l was indicted and arrested. I was such a danger to ¢Jsm¢.

Case 4:17-Cr-00669 Document 72 Filed on 04/09/19 in TXSD Page 2 of 5

l

Page 2

-society that l was escorted from my house WlTHOUT any handcuffs
on. ln fact l believe there are court documents filed that say,
"NO, l am not a danger to society," shortly before my arrest. l
can 't be a flight risk because all of my family is local and l
have lived here pretty much all of my life. When all of this
happened my family and l cooperated in full with everyone maine
taining our innocence from day one (1) to today 30 months later.
We voluntarily gave them everything they requested and agreed to
interviews all over town. l even made the trip to Bryan, Texas
Several times even when l didn t have the money or gas to. l
called my mother and had money wired because l wouldn' t dare say,
"No, l can 't go. At the bond hearing the only one who testified
was an FBl agent, no one else was allowed to and he lied under
oath but l forget he actually has a "license to lie." He talked
about being a danger to society because they were looking at
filing more fraud charges- well 17 months later NO additional
fraud charges have been filed. Fraud is also not _enough to
detain someone for. After getting here to FDC l was tested for
my illnesses and it was determined that l do in fact have Lupus
but it took them 315 days to get me the medication for it. Why? l
even voluntarily signed releases so they could contact my doctor.
But that wasn 't good enough so it took me that long just to see
an outside Rheumatologist. On September 17, 2018 when l saw

them they did more blood test and diagnosed me with a new
condition called, "Raynaud' s Syndrome.' l was supposed to follow
up with them in December to review that blood work, and it' s now
April 2019 and l still have NOT been back. l suffer daily in my
bed with pains all over, in f__t l stay in my bed 21 out of 24
hours a day. l have earned over 15 certificates and read over 300
books. With the Raynaud' s syndrome, l take a heart medication
(Procardia) for it but my fingers and toes still turn purple and
sometimes even black in the cold conditions l am exposed to. l
am truly worried about permanently losing all feelings in my
fingertips due to the exposure. This has also hampered me from
from being able to review the so called evidence with my attorney
because of the pain and being so cold and not being allowed to
wear any protective clothing. Back when l was bedridden before

l was on 13 medications, today l am back on 9, and have to take
Tylenol and lbuprofen as needed to help with the pains. l have
also again lost my mobility and have to use a cane. Then now
another new issue l am having to deal with is these bleeding
issues. ln a prior letter to you l said l had been bleeding

for over 60 days ln fact, l was bleeding from June 26 through
August 31, 2018 (65 days), in October it seemed normal for only
'seven (7) days and then on December 31, 2018 it started again.
That time lasted until January 27, 2019 (28 days), and then the
latest was February 14th to March 29th (42 days). ln fact for
2019, there has been less than 25 days out of the whole year that
l have NOT been bleeding, no wonder why my blood levels are
falling-and l am severely anemic. ln August 2018 when l went to
the emergency room finally l was told l needed to have a
hysterectomy but here they are more interested in putting me

.Case 4:17-C~r-'00669 Document 72 Filed on 04/09/19 in TXSD Page'S of 5

l

Page 3

through a painful biopsy procedure. l guess if anything is going
to get done l have to agree or continue to suffer until l bleed
outl `

l really thought the American justice system was fair and
just until l am now a part of it. A disabled grandma being held
for over 17 months for something that she had nothing to do with
and considered a danger to society. A conviction based on lies
seems to be more important than justice in this case. ln the
United States Supreme Court case of Baker v. McCollan, it even
States "mere detention pursuant to a valid warrant but in the j
face of repeated protests of innocence will after the lapse of
a certain amount of time deprive the accused of 'liberty' without
due process of law." ls 17 months enough time especially after
30 months of repeated protests of innocence? Then l read 5th
Circuit cases of others who were more dangerous than me and still
released on conditions of bond for due process violations for
shorter time periods than 17 months. Like Hare, who was indicted
on 16 counts, had prior drug convictions and still on parole but
yet "released on conditions" after 10 months. Next you have
Jackson, who was indicted on 6 counts of drug charges, been
arrested before for burglary, EXPLOSlVES, and others who was also
"released on conditions." Then you have Barnett, who was indicts
ed for murder for hire which is a crime of violence who was also
"released with conditions."` Another one is Aron who was indicted
on 9 counts including murder for hire and carrylng a firearm who
was "released with conditions." Let's keep going Mackie and
Hogan out of the lst Circuit indicted on 40 counts of drugs and

irearms "released with conditions" also with prior convictions,
then Gatto, extensive charges and a criminal history“released

on conditions“after 15 months because of due process violations.
Then Theron, filed a Writ of Mandamus in the 10th Circuit, he was
indicted on 64 counts and he cited 18 U.S.C} Section 3164 for
detention longer than 90 days and no "automatic review of
detention," and was released after 4 months for due process. l
have been detained over 590 days and never given an "automatic
review of detention" as stated in the code. Then Lofranco, filed
a Habeas Corpus and was released after 6 months for due process
violations. l have also filed a Habeas Corpus in November 2018
and it has been ignored\as well as everything else and is still
pending. "Continued confinement for a period over eight (8)
months, solely on the-ground of dangerousness, is a violation

of due process since it inflicted punishment without an adjudi~
cation of guilt," according to the 2nd Circuit in the Frisone
casel These are only a handful of cases, there are many more

l could name but l don't think it's necessary. l know a huge
one that favors a long term detention that comes to mind was

the Stanford case out of the 5th Circuit and comparing me to
him is outrageous because l don't have millions of dollars
hidden away to run away on and l didn't scam people out of
millions of dollars. l didn't commit any crimes unlike him

and last l heard his detention was not over 17 months like

mine is scheduled to be nor did he have serious medical issues.

 

Case 4:17-Cr-00669 Document 72 Filed on 04/09/19 in TXSD Page 4 of 5

Page 4

We were a normal American family living just above poverty level
when all of this happened.

_ l have been on probation and deferred adjudication before
for misdemeanor charges and completed them satisfactorily with
NO violations. ln fact l am one of the few people who can “i…a¢l
hdnestly say they have never done any drugs. My alcohol intake
is also very seldom when l chose to enjoy a margarita while out
with my husband. l OPENLY AGREE TO ANY CONDITIONS THAT THE COURT
WlSHES TO lMPOSE ON ME. Truly, l tell you l wish the person or
persons responsible for all of this would have just killed me out
of revenge and retaliation instead of involving innocent people
as they did or making my family suffer the way we all have for
the last 30 months and continue to. My parents taught me that
violence never solves anything and evil will never prevail. jlf
you do a crime then you must do the time but l didn t do a crime
so why must l do any time? l believe that dreams do come true
and too many have had them showing my release. So l know l will
be freed from all these charges one day because God knows the `
truth and the truth is what will set me free.

Thank you for taking the time to read this and allowing me
to have a voice in what l am currently going through. `This
letter is in no way meant to be offensive or agressive, l am only
exercising my First amendment rights to freedom of speech which
is the only way l have ever expressed my feelings to anyone.

Sincerely,

%w~%u@

Julia Poff

Filed on 04/09/19 in TXSD Page 5 of 5

QU:J TQP 14 Wowwm-»jb ,.1.1.,,..,._.1, .11 11 /1,

   

ii ..y.. . ...»¢_ 1 . A
mmm§\§ +QJ+FC</ Q¢/+O\.\ _ _ w ._.W.+ wm . .¢112...\.:4~ .m.w_....m .,....:,.._..W\~h....__“...h..~.§ . ~ war v,c,.,,~,w...¢§ti.lw¢..¢.¢....f»r¢.¢¢i,wamuw 1 . 1 ix
_ wm m m\ v x`.$.n§d£. /B..E.///¢. \ dr

. ~WO g »“WW ..1..,..1»1§§......,.....1..,.:1.».. .V,.. .. , 1... 11¢_1,£1:,1
ch F mi m _ _1,1.,1,1...…1 ._.1.._11,_~11~..,41§@ 1111.11..11,1, …Mv.§,_…ww; §§
\FMM*QQ _K )IOM,V¢C,WWM _ . 1

111111

mo:=..m_§ D_mio~ 01 ._.mxmm
n _ r m _u

Gs§§®, 1 1135 § 3 §

C_D…TQ mcwon jewng OQ(i. mm\&®@<a._.m§_m<.o_£ goes
OGC§\~\OO$J 3 101
mm mch wi\c,

:OCBB_\:~ JJQOV

Cjasé"'¢l:l?-cr-ooees

watt §§ §§

ddnéu.lmmmuwm :_:__=____.___.._._.,___._.__:._,1._,_:_1__..___._=._..__.__._::_=___..=:_

